DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 09/15/2021 has been entered and is currently under consideration.  Claims 1-7, 9-18, and 20-22 remain pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one substantially straight coil of claims 1, 9, 15, and 21-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1, 9, 15, and 21-22 recite at least one substantially straight coil and a plurality of substantially straight coils.  However, there is no recitation or corresponding antecedent basis in the specification for the claimed terms.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 9-18, and 20-22  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant specification discloses three separate embodiments for the electromagnet, a plurality of parallel coils (Fig 3-4), a metal sheet ([0041]), or a wire grid (Fig 5-6).  Applicant does not disclose any combination of the above embodiments.
Claim 1, 9, 15, and 21-22 recite an electromagnet comprising at least one substantially straight coil.  While applicant discloses an electromagnet comprising a plurality of parallel coils, there is no support for at least one substantially straight coil in applicant original disclosure and is therefore considered new matter.
Regarding claim 21, claim 1 requires an electromagnet comprising at least one substantially straight coil.  This appears to be attempting to claim the subject matter of the embodiment of Fig 3 and 4 substantially straight coil).  Claim 21, which depends from claim 1, appears to be a combination of the embodiments Fig 3-4 and Fig 5-6, which has not been disclosed by applicant in the original disclosure and is therefore considered new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18, and 20-22  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially straight” in claims 1, 9, 15, and 20-21 is a relative term which renders the claim indefinite. The term “substantially straight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushalappa et al. (US 2014/0272119 of record) hereinafter Kushalappa in view of Midorikawa (JP62198423 of record with reference made to examiner provided machine translation).
Regarding claim 1, Kushalappa teaches:
A method for molding a part ([0043-0050]) comprising the steps of:
forming a mold having a part cavity and an associated electromagnet having at least one substantially straight coil (Fig 1; [0022, 0046]);
placing resin in the part cavity, the resin including a ferromagnetic pigment (Fig 1; [0046]);
energizing the electromagnet and moving the ferromagnetic pigment towards an A-surface area of the part ([0044, 0053]); and
curing the resin, wherein the ferromagnetic pigment is concentrated at the A-surface area of the part ([0050, 0053]).
Kushalappa does not teach an associated electromagnet having at least one substantially straight coil beneath the part cavity and placing resin in the part cavity above the electromagnet.
In the same field of endeavor regarding molding, Midorikawa teaches a mold having a part cavity an associated electromagnet having at least one substantially straight coil beneath the part cavity and placing resin in the part cavity above the electromagnet for the motivation of drawing the magnetic particles to the core mold side to increase conductivity and shielding effect (Fig 1: space 4, mold 1, core mold 2, electromagnet 3, magnetic metal 7; page 2, 2nd paragraph, ln 12-16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the placement of the electromagnet as taught by Kushalappa with the placement of the electromagnet beneath the mold cavity as taught by Midorikawa in order to draw the magnetic particles to the core mold side to increase conductivity and shielding effect.
Regarding claim 2, Kushalappa in view of Midorikawa teaches the method of claim 1.
Kushalappa in view of Midorikawa does not explicitly recite wherein an A-surface of the part is free of flow marks and dark spots.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 3, Kushalappa in view of Midorikawa teaches the method of claim 1.
Kushalappa further teaches wherein the ferromagnetic pigment is introduced into the resin before the resin is placed in the part cavity ([0043]).
Regarding claim 4, Kushalappa in view of Midorikawa teaches the method of claim 1.
Kushalappa further teaches wherein the ferromagnetic pigment is introduced into the resin after the resin is placed in the part cavity ([0043]).
Regarding claim 6, Kushalappa in view of Midorikawa teaches the method of claim 1.
Kushalappa in view of Midorikawa does not explicitly teach wherein the ferromagnetic pigment provides a desired color to an A-surface of the part.
However, the ferromagnetic pigment inherently possesses a color that would display itself when subjected to the prior art method of concentrating the ferromagnetic material at the surface.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushalappa in view of Midorikawa as applied to claim 1 above, and further in view of Herring (US 2006/0251754 of record).
Regarding claim 5, Kushalappa in view of Midorikawa teaches the method of claim 1.
Kushalappa in view of Midorikawa does not teach wherein the electromagnet is selectively energized and de-energized during moving the ferromagnetic pigment towards the A-surface area of the part.
In the same field of endeavor regarding molding, Herring teaches varying the power delivered to electromagnetics during molding for the motivation of varying the strength or position of the magnetic fields ([0036]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the moving step as taught by Fukami by varying the power to the electromagnet as taught by Herring in order to vary the strength or position of the magnetic fields.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushalappa in view of Midorikawa as applied to claim 1 above, and further in view of Fukami et al. (US 2013/0309488 of record) hereinafter Fukami.
Regarding claim 7, Kushalappa teaches the method of claim 1.
Kushalappa further teaches removing the part from the part cavity (Fig 3; [0050, 0053, 0083]; Kushalappa does not explicitly recite a removal step, however, Kushalappa discusses an article formed by the claimed method that is no longer in the mold, implying a removal step).
Kushalappa in view of Midorikawa does not teach installing the part in an interior of a vehicle without painting or applying a film on the A-surface of the part.
In the same field of endeavor regarding molding, Fukami teaches a method for molding using electromagnets and ferromagnetic particles for the motivation of producing a vehicle part which is free from peel-off and rust problems ([0032, 0091-0092])
Fukami does not explicitly recite installing the part in an interior of a vehicle without painting or applying a film on the A-surface of the part.
However, Fukami teaches a resin automobile component formed from the method ([0091-0092]), which necessarily requires removing the part from the mold and installing the component in the automobile.  Furthermore, Fukami teaches against painting or applying a film on the A-surface of the part ([0032]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Kushalappa in view of Midorikawa to produce vehicle parts as taught by Fukami in order to produce a vehicle part which is free from peel-off and rust problems.
Claims 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushalappa in view of Midorikawa and Fukami.
Regarding claim 9, Kushalappa teaches:
A method for molding a part ([0043-0050]) using a mold having a part cavity and an associated electromagnet having at least one substantially straight coil positioned adjacent to a wall of the part cavity that will define an A-surface of the part (Fig 1; [0022, 0046]), the method comprising:
placing resin in the part cavity, the resin including a ferromagnetic pigment (Fig 1; [0046]);
energizing the electromagnet and moving the ferromagnetic pigment towards the wall of the mold cavity that will define the A-surface of the part ([0044, 0053]);
curing the resin ([0050]); and
removing the part from the mold cavity, wherein the ferromagnetic pigment is concentrated at an A-surface area of the part (Fig 3; [0050, 0053, 0083]; Kushalappa does not explicitly recite a removal step, however, Kushalappa discusses an article formed by the claimed method that is no longer in the mold, implying a removal step).
Kushalappa does not teach an associated electromagnet having at least one substantially straight coil beneath the wall of the part cavity and placing resin in the part cavity above the electromagnet.
In the same field of endeavor regarding molding, Midorikawa teaches a mold having a part cavity an associated electromagnet having at least one substantially straight coil beneath the part cavity and placing resin in the part cavity above the electromagnet for the motivation of drawing the magnetic particles to the core mold side to increase conductivity and shielding effect (Fig 1: space 4, mold 1, core mold 2, electromagnet 3, magnetic metal 7; page 2, 2nd paragraph, ln 12-16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the placement of the electromagnet as taught by Kushalappa with the placement of the electromagnet beneath the mold cavity as taught by Midorikawa in order to draw the magnetic particles to the core mold side to increase conductivity and shielding effect.
Kushalappa does not teach molding a part for a vehicle.
Fukami teaches a molding process for the motivation of producing of motor vehicle parts ([0091-0092]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Kushalappa with the method of Fukami in order to produce motor vehicle parts.
Regarding claim 10
Kushalappa in view of Midorikawa and Fukami does not explicitly teach wherein the ferromagnetic pigment provides a desired color to an A-surface of the part.
However, the ferromagnetic pigment inherently possesses a color that would display itself when subjected to the prior art method of concentrating the ferromagnetic material at the surface.
Regarding claim 11, Kushalappa in view of Midorikawa and Fukami teaches the method of claim 9.
Kushalappa in view of Midorikawa and Fukami does not explicitly recite wherein an A-surface of the part is free of flow marks and dark spots.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 12, Kushalappa in view of Midorikawa and Fukami teaches the method of claim 9.
Kushalappa further teaches wherein the ferromagnetic pigment is introduced into the resin before the resin is placed in the part cavity ([0043]).
Regarding claim 13, Kushalappa in view of Midorikawa and Fukami teaches the method of claim 9.
Kushalappa further teaches wherein the ferromagnetic pigment is introduced into the resin after the resin is placed in the part cavity ([0043]).
Regarding claim 14, Kushalappa in view of Midorikawa and Fukami teaches the method of claim 9.
Kushalappa in view of Midorikawa and Fukami does not explicitly recite installing the part in an interior of a vehicle without painting or applying a film on the A-surface of the part.
However, Fukami teaches a resin automobile component formed from the method ([0091-0092]), which necessarily requires removing the part from the mold and installing the component in the automobile.  Furthermore, Fukami teaches against painting or applying a film on the A-surface of the part ([0032]).
Regarding claim 15, Kushalappa teaches:
A method for molding a part ([0043-0050]), the method comprising:
placing resin including a ferromagnetic pigment in a part cavity of a mold, wherein the mold comprises an electromagnet having at least one substantially straight coil positioned adjacent to a wall of the part cavity that will define an A- surface of the part (Fig 1; [0022, 0046]);
energizing the electromagnet and moving the ferromagnetic pigment towards the wall of the mold cavity that will define the A-surface of the part ([0044, 0053]);
curing the resin ([0050]); and
removing the part from the mold cavity (Fig 3; [0050, 0053, 0083]; Kushalappa does not explicitly recite a removal step, however, Kushalappa discusses an article formed by the claimed method that is no longer in the mold, implying a removal step), wherein the ferromagnetic pigment is concentrated at an A-surface area of the part such that the A-surface has a desired color (Kushalappa does not explicitly teach wherein the ferromagnetic pigment provides a desired color to an A-surface of the part.  However, the ferromagnetic pigment inherently possesses a color that would display itself when subjected to the prior art method of concentrating the ferromagnetic material at the surface).
Kushalappa does not teach an associated electromagnet having at least one substantially straight coil beneath the wall of the part cavity and placing resin in the part cavity above the electromagnet.
In the same field of endeavor regarding molding, Midorikawa teaches a mold having a part cavity an associated electromagnet having at least one substantially straight coil beneath the part cavity and placing resin in the part cavity above the electromagnet for the motivation of drawing the magnetic particles to the core mold side to increase conductivity and shielding effect (Fig 1: space 4, mold 1, core mold 2, electromagnet 3, magnetic metal 7; page 2, 2nd paragraph, ln 12-16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the placement of the electromagnet as taught by Kushalappa with the placement of the electromagnet beneath the mold cavity as taught by Midorikawa in order to draw the magnetic particles to the core mold side to increase conductivity and shielding effect.
 Kushalappa does not teach that the part is for a vehicle and that the part is not painted or covered with a film prior to be installed in an interior of the vehicle.
Fukami teaches a method for molding using electromagnets and ferromagnetic particles for the motivation of producing a vehicle part which is free from peel-off and rust problems ([0032, 0091-0092])
Fukami does not explicitly recite installing the part in an interior of a vehicle without painting or applying a film on the A-surface of the part.
However, Fukami teaches a resin automobile component formed from the method ([0091-0092]), which necessarily requires removing the part from the mold and installing the component in the automobile.  Furthermore, Fukami teaches against painting or applying a film on the A-surface of the part ([0032]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Kushalappa to produce vehicle parts as taught by Fukami in order to produce a vehicle part which is free from peel-off and rust problems.
Regarding claim 16, Kushalappa in view of Midorikawa and Fukami teaches the method of claim 15.
Kushalappa in view of Midorikawa and Fukami does not explicitly recite wherein an A-surface of the part is free of flow marks and dark spots.
However, since the prior art method teaches the same steps as the claimed method, one of ordinary skill in the art would reasonably expect the prior art method to produce the claimed results.
Regarding claim 17, Kushalappa in view of Midorikawa and Fukami teaches the method of claim 15.
Kushalappa further teaches wherein the ferromagnetic pigment is introduced into the resin before the resin is placed in the part cavity ([0043]).
Regarding claim 18, Kushalappa in view of Midorikawa and Fukami teaches the method of claim 15.
Kushalappa further teaches wherein the ferromagnetic pigment is introduced into the resin after the resin is placed in the part cavity ([0043]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushalappa in view of Midorikawa and Fukami as applied to claim 15 above, and further in view of Herring.
Regarding claim 20
Kushalappa in view of Fukami does not teach wherein the electromagnet is selectively energized and de-energized during moving the ferromagnetic pigment towards the A-surface area of the part.
In the same field of endeavor regarding molding, Herring teaches varying the power delivered to electromagnetics during molding for the motivation of varying the strength or position of the magnetic fields ([0036]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the moving step as taught by Kushalappa in view of Midorikawa and Fukami by varying the power to the electromagnet as taught by Herring in order to vary the strength or position of the magnetic fields.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushalappa in view of Midorikawa as applied to claim 1 above, and further in view of Nehl (US 2013/0279060).
Regarding claim 21, Kushalappa in view of Midorikawa teaches the method of claim 1.
Kushalappa in view of Midorikawa does not teach wherein the electromagnet includes a plurality of substantially straight coils arranged in a grid pattern.
In the same field of endeavor regarding electromagnets, Nehl teaches a plurality of substantially straight coils arranged in a grid pattern for the motivation of allowing electromagnets to be individually controlled, controlled in groups or controlled simultaneously (Fig 1: array 100, electromagnet elements 110; [0012, 0015, 0023]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electromagnet as taught by Kushalappa in view of Midorikawa with the electromagnet array as taught by Nehl in order to allow electromagnets to be individually controlled, controlled in groups or controlled simultaneously.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushalappa in view of Midorikawa as applied to claim 1 above, and further in view of Catalan (US 2015/0015354).
Regarding claim 22, Kushalappa in view of Midorikawa teaches the method of claim 1.
Kushalappa in view of Midorikawa does not teach wherein the electromagnet includes a plurality of substantially straight coils arranged parallel to each other.
In the same field of endeavor regarding electromagnets, Catalan teaches a plurality of substantially straight coils arranged parallel to each other for the motivation of providing more efficient and controllable Halbach array electromagnets equipped with substantially contiguous cores (Fig 1a: magnetic coils 105; [0012, 0038]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the electromagnet as taught by Kushalappa in view of Midorikawa to be a Halbach array as taught by Catalan in order to provide more efficient and controllable Halbach array electromagnets equipped with substantially contiguous cores.
Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Kushalappa does not teach an associated electromagnet having at least one substantially straight coil beneath the part cavity.
Firstly, the claim is rendered indefinite because of the use of the relative term “substantially straight”.
Secondly, Fig 1 of Kushalappa shows an associated electromagnet having at least one substantially straight coil.
Lastly, regarding the limitations directed to the relative positioning of the electromagnet and the part cavity, see above for new grounds of rejection.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


                                                                                                                                                                                                       /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743